Exhibit 10.1

SCHEDULE A

Apache Corporation

2013 Performance Program

AWARD NOTICE

 

Recipient Name:      

[Name]

Company:      

Apache Corporation

Notice:      

A summary of the terms of Conditional Grants of Restricted Stock Units (“RSUs”)
under the 2013 Performance Program is set out in this notice (the “Award
Notice”) but subject always to the terms of the Apache Corporation 2011 Omnibus
Equity Compensation Plan (the “Plan”) and the 2013 Performance Program Agreement
(the “Agreement”). In the event of any inconsistency between the terms of this
Award Notice, the terms of the Plan and the Agreement, the terms of the Plan and
the Agreement shall prevail.

     

Selected Eligible Persons have been awarded a conditional grant of Apache
Corporation RSUs in accordance with the terms of the Plan and the Agreement.

     

Details of the RSUs which you are conditionally entitled to receive is provided
to you in this Award Notice and maintained on your account at
netbenefits.fidelity.com

Type of Award:      

A conditional award of RSUs based on a target percentage of annual base salary
determined immediately prior to the beginning of the Performance Period derived
from job level (the “Conditional Grant”).

Restricted Stock Unit:      

A Restricted Stock Unit (“RSU”) as defined in the Plan and meaning the right
granted to the Recipient of the Conditional Grant, as adjusted at the end of the
Performance Period, to receive one share of Stock for each Restricted Stock Unit
at the end of the specified Vesting Period.

Stock:      

The $0.625 par value common stock of the Company or as otherwise defined in the
Plan.

Grant:      

A Conditional Grant related to              Restricted Stock Units (Target
Amount)

Grant Date:      

January 9, 2013

Conditions:      

Subject always to the terms of the Plan and the Agreement, the Conditional Grant
of RSUs shall be made as of the Grant Date. At



--------------------------------------------------------------------------------

     

the end of the Performance Period, the Committee shall derive and confirm the
number of Conditional Grant RSUs that will actually be awarded as RSUs to the
Recipient based upon measurement of total shareholder return (“TSR”) of Stock as
compared to a designated Peer Group during the Performance Period, provided that
the Recipient remains an Eligible Person and employed by the Company as of the
final day of the Performance Period. Once granted at the conclusion of the
Performance Period, such RSUs shall remain subject to a vesting schedule (as set
forth below). Once vested, the Recipient shall be paid the value of his or her
RSUs in shares of Stock (net of shares withheld for applicable tax withholdings)
provided that the Recipient remains employed by the Company during the vesting
period including the vesting date.

Performance Measure:      

The performance measure for the Conditional Grant is Apache Corporation’s TSR
over the Performance Period compared to the TSR of the Company’s Peer Group over
the Performance Period. TSR shall be determined by dividing (i) the sum of the
cumulative amount of a company’s Dividends for the Performance Period (assuming
same-day reinvestment into the company’s common stock on the ex-dividend date)
and the company’s End Price at the end of the Performance Period minus the Begin
Price at the beginning of the Performance Period, by (ii) the Begin Price at the
beginning of the Performance Period.

     

Begin Price = the average per share closing price of a share or share equivalent
on the applicable stock exchange for the 60 business (trading) days preceding
the beginning of the Performance Period.

     

End Price = the average per share closing price of a share or share equivalent
on the applicable stock exchange for the last 60 business (trading) days of the
Performance Period.

     

Dividend = dividends paid throughout the Performance Period.

     

Stock Price = the closing price for the day and will be adjusted for stock
splits, spin-offs, mergers or any other corporate securities transaction
affecting stock price, as determined by the Committee.

     

At the end of the Performance Period, the Peer Group companies and the Company
will be ranked together based on their TSR for the Performance Period from the
highest TSR being number 1 to the lowest TSR being the number of Peer Group
companies, including the Company, remaining in the group at the end of the
Performance Period. Based on the Company’s relative TSR rank amongst the Peer
Group companies for the Performance Period,

 

2



--------------------------------------------------------------------------------

 

Recipient will be issued RSUs as determined by the Company’s percentile rank as
follows:

 

    Rank Against Peers    Multiple of Target Amount
(Conditional Number of RSUs  Granted)        1    2.00      2    1.90      3   
1.80      4    1.70      5    1.60      6    1.50      7    1.40      8    1.30
     9    1.20      10    1.10      11    1.00      12    0.90      13    0.80
     14    0.70      15    0.55      16    0      17    0      18    0      19
   0    Performance Period:   The three-year period commencing January 1, 2013
and ending December 31, 2015.

 

3



--------------------------------------------------------------------------------

Peer Group:      For the Performance Period, the following companies shall
comprise the peer group of companies (applicable ticker symbol included):

 

APC

   Anadarko Petroleum Corporation    EOG    EOG Resources, Inc.

BP

   BP plc    XOM    Exxon Mobil Corporation

CNQ

   Canadian Natural Resources Ltd.    HES    Hess Corporation

CHK

   Chesapeake Energy Corporation    MRO    Marathon Oil Corporation

CVX

   Chevron Corporation    MUR    Murphy Oil Corporation

COP

   ConocoPhillips Company    NBL    Noble Energy Inc.

DVN

   Devon Energy Corporation    OXY    Occidental Petroleum Corporation

ECA

   EnCana Corporation    RDS-A    Royal Dutch Shell plc

E

   Eni SpA    TLM    Talisman Energy Inc.

 

      Should consolidation among any Peer Group companies in the marketplace
occur during the Performance Period, the Committee will determine the
appropriate adjustments to accommodate the reduced number of Peer Group
companies for the Performance Period. Should a Change of Control of the Company
occur during the Performance Period, the Committee will determine the
appropriate adjustments to measure Apache Corporation’s TSR for the Performance
Period. The Peer Group companies for any particular Performance Period shall be
determined at the commencement of such Performance Period. Vesting:       Except
upon a change of control (as described below), death, or total and permanent
disability (as described below), cessation of employment during the Performance
Period shall result in the immediate forfeiture of the entire amount of the
Conditional Grant. To the extent all or a part of a Conditional Grant RSU award
is earned as of the end of the Performance Period, an award equal to the Final
Amount shall be made in RSUs to the Recipient as soon as administratively
practical, but not later than March 15 following the end of the Performance
Period. Any such RSUs awarded shall vest in accordance with the following
schedule, provided that the Recipient remains employed as an Eligible Person as
of such vesting date:       At the close of the Performance Period – 50% vested.
      12 months following the close of the Performance Period – an additional
25% vested.       24 months following the close of the Performance Period – an
additional 25% vested.

 

4



--------------------------------------------------------------------------------

     

Except as described below, cessation of employment during the Vesting Period
will result in the immediate forfeiture of all unvested RSUs. Vesting is
accelerated to 100% upon the Recipient’s death or total and permanent Disability
during the Performance Period or the subsequent Vesting Period. Upon death or
total and permanent Disability during the Performance Period, the number of RSUs
(and related shares of Stock) granted shall be deemed to be 1.00 times the
Conditional Grant amount of RSUs (the Target Amount). Upon vesting, the
applicable shares of Stock, subject to required tax withholding, shall be
transferred by the Company to the Recipient within thirty (30) days of the
vesting date.

     

Vesting is accelerated to 100% upon a Recipient’s Involuntary Termination or
Voluntary Termination with Cause occurring on or after a Change of Control
during the Vesting Period. Upon vesting, the applicable shares of Stock, subject
to required tax withholding, shall be transferred by the Company to the
Recipient within thirty (30) days of the vesting date.

     

In the event of the Recipient’s Involuntary Termination or Voluntary Termination
with Cause which occurs (i) on or after a Change of Control of the Company and
(ii) on or prior to the end of the Performance Period, the Recipient will become
100% fully vested upon the occurrence of his Involuntary Termination or
Voluntary Termination with Cause on or after the Change of Control in the number
of RSUs determined by applying the multiple under the Performance Measure
determined through the date of the Recipient’s Involuntary Termination or
Voluntary Termination with Cause (based upon actual TSR results as of such date)
to the Target Amount. Upon vesting, the applicable shares of Stock, subject to
required tax withholding, shall be transferred by the Company to the Recipient
within thirty (30) days of the later of (i) the date of the Recipient’s
Involuntary Termination or Voluntary Termination with Cause or (ii) the end of
the Performance Period. Notwithstanding the foregoing, if the payment of the
Final Amount is subject to Internal Revenue Code Section 409A, payment will not
occur until the earlier of (1) the date payment would have been due if the
Change of Control had not occurred or (2) the date that the Change of Control
constitutes a “change in the ownership or effective control of the corporation,
or in the ownership of a substantial portion of the assets of the corporation”
within the meaning of Internal Revenue Code Section 409A(a)(2)(A)(v).

 

5



--------------------------------------------------------------------------------

Withholding:

     

A portion of the Stock subject to each RSU will be withheld to cover required
taxes, and the net number of shares of Stock will be paid to the Recipient.

Acceptance

     

Please complete the on-line grant acceptance as promptly as possible to accept
or reject your Conditional Grant. You can access this through your account at
netbenefits.fidelity.com. By accepting your Conditional Grant, you will have
agreed to the terms and conditions set forth in the Agreement and the terms and
conditions of the Plan. If you do not accept your grant you will be unable to
receive your Conditional Grant or the related RSUs.

 

6



--------------------------------------------------------------------------------

Apache Corporation

2013 Performance Program Agreement

This 2013 Performance Program Agreement (the “Agreement”) relating to a
conditional grant of Restricted Stock Units (as defined in the rules of the
Apache Corporation 2011 Omnibus Equity Compensation Plan (the “Plan”) (the
“Conditional Grant”), dated as of the Grant Date set forth in the Notice of
Award under the 2013 Performance Program attached as Schedule A hereto (the
“Award Notice”), is made between Apache Corporation (together with its
Affiliates, the “Company”) and each Recipient. The Award Notice is included in
and made part of this Agreement.

In this Agreement and each Award Notice, unless the context otherwise requires,
words and expressions shall have the meanings given to them in the Plan except
as herein defined.

Definitions

“Award Notice” means the separate notice given to each Recipient specifying the
Target Amount for that individual.

“Base Salary” means, with regard to any Recipient, such Recipient’s annual base
compensation as an employee of the Company determined immediately prior to the
beginning of the Performance Period, without regard to any bonus, pension,
profit sharing, stock option, life insurance or salary continuation plan which
the Recipient either receives or is otherwise entitled to have paid on his or
her behalf.

“Conditional Grant” means the conditional entitlement, evidenced by this
Agreement to receive all or a portion of a Target Amount and Final Amount,
subject to and in accordance with the provisions of this Agreement.

“Fair Market Value” means the closing price of the Stock as reported on The New
York Stock Exchange, Inc. Composite Transactions Reporting System (“Composite
Tape”) for a particular date or, if the Stock is not so listed at any time, as
reported on NASDAQ or on such other exchange or electronic trading system as, on
the date in question, reports the largest number of traded shares of stock. If
there are no Stock transactions on such date, the Fair Market Value shall be
determined as of the immediately preceding date on which there were Stock
transactions.

“Final Amount” means with regard to any Recipient, such number of shares of
Restricted Stock Units (“RSUs”) as specified in each Recipient’s Award Notice,
times the applicable multiple factor determined under the Performance Measure at
the end of the Performance Period.

“Involuntary Termination” means the termination of employment of the Recipient
by the Company or its successor for any reason on or after a Change of Control;
provided, that the termination does not result from an act of the Recipient that
(i) constitutes common-law fraud, a felony, or a gross malfeasance of duty, or
(ii) is materially detrimental to the best interests of the Company or its
successor.



--------------------------------------------------------------------------------

“Payout Amount” means the vested portion of the Final Amount expressed as shares
of Stock underlying the RSUs.

“Peer Group” means the group of companies selected by the Committee for purposes
of this Agreement as set forth in the Award Notice. Should consolidation among
any Peer Group companies in the marketplace occur during the Performance Period,
the Committee will determine the appropriate adjustments to accommodate the
reduced number of Peer Group companies for the Performance Period. Should a
Change of Control of the Company occur during the Performance Period, the
Committee will determine the appropriate adjustments to measure Apache
Corporation’s TSR for the Performance Period. The Peer Group companies for any
particular Performance Period shall be determined at the commencement of such
Performance Period.

“Performance Measure” means Apache Corporation’s TSR over the Performance Period
compared to the TSR of the Company’s Peer Group over the Performance Period. At
the end of the Performance Period, the Peer Group companies and the Company will
be ranked together based on their TSR for the Performance Period from the
highest TSR being number 1 to the lowest TSR being the number of Peer Group
companies, including the Company, remaining in the group at the end of the
Performance Period. Based on the Company’s relative TSR rank amongst the Peer
Group companies for the Performance Period, a Recipient who remains employed as
of the last day of the Performance Period will be issued RSUs at the close of
the Performance Period as determined by the Company’s percentile rank as set
forth in the Award Notice (the Final Amount).

“Performance Period” means the three-year period as specified in the Award
Notice.

“Recipient” means an Eligible Person designated by the Committee at the Grant
Date at the beginning of the Performance Period to receive one or more
Conditional Grants under the Plan. For purposes of this Agreement, the group of
Eligible Persons shall include all full-time and designated part-time employees
of the Company who are employed as employees of the Company (as designated by
the Company for payroll purposes) on the date immediately prior to the beginning
of the Performance Period, but excluding Egyptian nationals employed outside of
the United States, employees categorized by the Company (for payroll purposes)
as non-exempt support and field staff, leased employees, interns, or, except for
employees who are members of the Hierarchical Union Neuquén and the Union of
Hierarchical Personnel of Private Oil and Gas for Neuquén, Rio Negro and La
Pampa, any employee of the Company who is covered under a collective bargaining
agreement, unless such collective bargaining agreement specifically provides for
coverage under the Plan.

“Target Amount” means, with regard to any Recipient, such number of RSUs as
specified in each Recipient’s Award Notice. Such Target Amount shall be based
upon a target percentage of annual Base Salary determined immediately prior to
the beginning of the Performance Period derived from job level.

“Total Shareholder Return” or “TSR” is determined by dividing (i) the sum of the
cumulative amount of a company’s dividends for the Performance Period (assuming
same-day reinvestment into the company’s common stock on the ex-dividend date)
and the share price of the company at the end of the Performance Period minus
the share price at the beginning of the Performance Period, by (ii) the share
price at the beginning of the Performance Period.

 

8



--------------------------------------------------------------------------------

“Voluntary Termination with Cause” occurs upon a Recipient’s separation from
service of his own volition and one or more of the following conditions occurs
without the Recipient’s consent on or after a Change of Control:

 

  (a) There is a material diminution in the Recipient’s base compensation,
compared to his rate of base compensation on the date of the Change of Control.

 

  (b) There is a material diminution in the Recipient’s authority, duties or
responsibilities.

 

  (c) There is a material diminution in the authority, duties or
responsibilities of the Recipient’s supervisor, such as a requirement that the
Recipient (or his supervisor) report to a corporate officer or employee instead
of reporting directly to the board of directors.

 

  (d) There is a material diminution in the budget over which the Recipient
retains authority.

 

  (e) There is a material change in the geographic location at which the
Recipient must perform his service, including, for example the assignment of the
Recipient to a regular workplace that is more than 50 miles from his regular
workplace on the date of the Change of Control.

The Recipient must notify the Company of the existence of one or more adverse
conditions specified in clauses (a) through (e) above within 90 days of the
initial existence of the adverse condition. The notice must be provided in
writing to Apache Corporation’s Executive Vice President, Human Resources or
his/her delegate. The notice may be provided by personal delivery or it may be
sent by email, inter-office mail, regular mail (whether or not certified), fax,
or any similar method. Apache Corporation’s Executive Vice President, Human
Resources or his/her delegate shall acknowledge receipt of the notice within 5
business days; the acknowledgement shall be sent to the Recipient by certified
mail. Notwithstanding the foregoing provisions of this definition, if the
Company remedies the adverse condition within 30 days of being notified of the
adverse condition, no Voluntary Termination with Cause shall occur.

Terms

1. Conditional Grant of RSUs. Subject to the provisions of this Agreement and
the provisions of the Plan and Award Notice, the Company shall conditionally
grant to the Recipient, pursuant to the Plan, a right to receive the Target
Amount of RSUs set forth in the Recipient’s Award Notice. Such Target Amount
shall be adjusted to a Final Amount at the end of the Performance Period based
upon the results of the Performance Measure, as determined by the Committee.
Notwithstanding the foregoing, the Target Amount shall be adjusted to a Final
Amount of RSUs at the conclusion of the Performance Period solely for each
Recipient who

 

9



--------------------------------------------------------------------------------

remains employed as of the last day of the Performance Period. The award of the
Final Amount shall give the Recipient the right, upon vesting, to an equal
number of shares of $0.625 par value common stock of the Company (“Stock”).

2. Vesting and Payment of Stock. Subject to the provisions of Section 3, the
Payout Amounts shall be payable in increments strictly in accordance with the
following schedule:

(a) The entitlement to receive the number of shares of Stock pursuant to the
RSUs comprising the Final Amount shall vest fifty percent (50%) on the final
date of the Performance Period provided that the Recipient remains employed as
an Eligible Person on such date. Such Stock, subject to applicable withholding,
shall be transferred by the Company to the Recipient within thirty (30) days of
the end of the Performance Period (subject to the Committee’s confirmation) and
not later than March 15 of the year following the year in which the RSUs vest.

(b) The entitlement to receive the remaining number of shares of Stock pursuant
to the RSUs comprising the Final Amount shall vest and become transferable
twenty-five percent (25%) twelve months from the close of the Performance Period
and an additional twenty-five percent (25%) twenty-four months from the close of
the Performance Period, provided that the Recipient remains employed as an
Eligible Person on each such applicable vesting date. Such Stock, subject to
applicable withholding, shall be transferred by the Company to the Recipient
within thirty (30) days of the respective vesting date and not later than
March 15 of the year following the year in which the RSUs vest.

3. Termination of Employment, Death, or Disability prior to the end of the
Performance Period. Except as set forth below, a cessation of employment with
the Company prior to the end of the Performance Period will result in the Target
Amount being forfeited for all purposes.

(a) If the Recipient dies while employed by the Company, or on the date the
Recipient becomes Disabled (defined for purposes of this Agreement as the
Recipient’s total and permanent disability as determined by the Company), during
the Performance Period, the Recipient shall immediately receive an amount equal
to the Target Amount of RSUs and shall become 100% vested in such Target Amount.
Payment shall occur as soon as administratively convenient following the date
the Recipient dies or becomes Disabled, but in no event shall the payment occur
later than March 15 of the calendar year immediately following the calendar year
in which the Recipient died or became Disabled. If the Recipient dies before
receiving payment, the payment shall be made to the Recipient’s estate.

4. Termination of Employment, Death or Disability on or after the end of the
Performance Period. Except as set forth below, each Conditional Grant shall be
subject to the condition that the Recipient has remained an Eligible Person from
the Target award of the Conditional Grant of RSUs until the applicable vesting
date as follows:

(a) If the Recipient voluntarily leaves the employment of the Company (including
retirement), or if the employment of the Recipient is terminated by the Company
for any reason or no reason, any Final Amounts not previously vested shall
thereafter be void and forfeited for all purposes.

 

10



--------------------------------------------------------------------------------

(b) A Recipient shall become 100% fully vested in all Final Amounts on the date
the Recipient dies while employed by the Company, or on the date the Recipient
becomes Disabled (defined for purposes of this Agreement as the Recipient’s
total and permanent disability as determined by the Company) while employed by
the Company. Payment shall occur as soon as administratively convenient
following the date the Recipient dies or becomes Disabled, but in no event shall
the payment occur later than March 15 of the calendar year immediately following
the calendar year in which the Recipient died or became Disabled. If the
Recipient dies before receiving payment, the payment shall be made to the
Recipient’s estate.

5. Change of Control.

(a) In the event of the Recipient’s Involuntary Termination or Voluntary
Termination with Cause which occurs (i) on or after a Change of Control of the
Company and (ii) on or prior to the end of the Performance Period, the Recipient
shall become 100% fully vested upon the occurrence of his Involuntary
Termination or Voluntary Termination with Cause on or after the Change of
Control in the number of RSUs determined by applying the multiple under the
Performance Measure determined through the date of the Recipient’s Involuntary
Termination or Voluntary Termination with Cause (based upon actual TSR results
as of such date) to the Target Amount. Subject to Section 12.1(d) of the Plan,
payment shall occur within thirty (30) days of the later of (1) the date of the
Involuntary Termination or Voluntary Termination with Cause of the Recipient
following the Change of Control or (2) the end of the Performance Period.

(b) In the event of a Recipient’s Involuntary Termination or Voluntary
Termination with Cause occurring on or after a Change of Control of the Company
which occurs after the end of the Performance Period, the Recipient shall become
100% fully vested in the Final Amount of RSUs as of the date of his Involuntary
Termination or Voluntary Termination with Cause. Subject to Section 12.1(d) of
the Plan, payment shall occur within thirty (30) days of the Change of Control.

6. Payment and Tax Withholding. Upon receipt of any entitlement to Stock under
this Agreement, the Recipient shall make appropriate arrangements with the
Company to provide for the amount of minimum tax withholding required by law,
including without limitation Sections 3102 and 3402 or any successor section(s)
of the Internal Revenue Code and applicable state and local income and other tax
laws. Each payment of the Payout Amount shall be made in shares of Stock,
determined by the Committee, such that the withheld number of shares shall be
sufficient to cover the withholding amount required by this Section (including
any amount to cover benefit tax charges arising thereon). The payment of a
Payout Amount shall be based on the Fair Market Value of the shares of Stock on
the applicable date of vesting to which such tax withholding relates. Where
appropriate, shares shall be withheld by the Company to satisfy applicable tax
withholding requirements rather than paid directly to the Recipient.

7. No Ownership Rights Prior to Issuance of Stock. Neither the Recipient nor any
other person shall become the beneficial owner of the Stock underlying the
Conditional Grant, nor have any rights of a shareholder (including, without
limitation, dividend and voting rights) with respect to any such Stock, unless
and until and after such Stock has been actually issued to the recipient and
transferred on the books and records of the Company or its agent in accordance
with the terms of the Plan and this Agreement.

 

11



--------------------------------------------------------------------------------

8. Non-Transferability of Stock. Stock issued pursuant to a Conditional Grant
shall not be transferable otherwise than by will or the laws of descent and
distribution, subject to the conditions and exceptions set forth in Section 14.2
of the Plan.

9. No Right to Continued Employment. Neither the RSUs or Stock issued pursuant
to a Conditional Grant nor any terms contained in this Agreement shall confer
upon the Recipient any express or implied right to be retained in the employment
or service of the Company for any period, nor restrict in any way the right of
the Company, which right is hereby expressly reserved, to terminate the
Recipient’s employment or service at any time for any reason or no reason. The
Recipient acknowledges and agrees that any right to receive RSUs or Stock
pursuant to a Conditional Grant is earned only by continuing as an employee of
the Company at the will of the Company, or satisfaction of any other applicable
terms and conditions contained in the Plan and this Agreement, and not through
the act of being hired, being granted the Conditional Grant, or acquiring RSUs
or Stock pursuant to the Conditional Grant hereunder.

10. The Plan. In consideration for this Conditional Grant, the Recipient agrees
to comply with the terms of the Plan and this Agreement. This Agreement is
subject to all the terms, provisions and conditions of the Plan, which are
incorporated herein by reference, and to such regulations as may from time to
time be adopted by the Committee. Unless defined herein, capitalized terms are
used herein as defined in the Plan. In the event of any conflict between the
provisions of the Plan and this Agreement, the provisions of the Plan shall
control, and this Agreement shall be deemed to be modified accordingly. The Plan
and the prospectus describing the Plan can be found on the Company’s HR intranet
and the Plan document can be found on Fidelity’s website
(netbenefits.fidelity.com). A paper copy of the Plan and the prospectus shall be
provided to the recipient upon the Recipient’s written request to the Company at
2000 Post Oak Blvd., Suite 100, Houston, Texas 77056-4400, Attention: Corporate
Secretary.

11. Compliance with Laws and Regulations.

(a) The Conditional Grant and any obligation of the Company to deliver RSUs or
Stock hereunder shall be subject in all respects to (i) all applicable laws,
rules and regulations and (ii) any registration, qualification, approvals or
other requirements imposed by any government or regulatory agency or body which
the Committee shall, in its discretion, determine to be necessary or applicable.
Moreover, the Company shall not deliver any certificates for Stock to the
Recipient or any other person pursuant to this Agreement if doing so would be
contrary to applicable law. If at any time the Company determines, in its
discretion, that the listing, registration or qualification of Stock upon any
national securities exchange or under any applicable law, or the consent or
approval of any governmental regulatory body, is necessary or desirable, the
Company shall not be required to deliver any certificates for Stock to the
Recipient or any other person pursuant to this Agreement unless and until such
listing, registration, qualification, consent or approval has been effected or
obtained, or otherwise provided for, free of any conditions not acceptable to
the Company.

(b) It is intended that any Stock received in respect of the Conditional Grant
shall have been registered under the Securities Act of 1933 (“Securities Act”).
If the Recipient is an “affiliate” of the Company, as that term is defined in
Rule 144 under the Securities Act (“Rule 144”), the Recipient may not sell the
Stock received except in compliance with Rule 144.

 

12



--------------------------------------------------------------------------------

Certificates representing Stock issued to an “affiliate” of the Company may bear
a legend setting forth such restrictions on the disposition or transfer of the
Stock as the Company deems appropriate to comply with Federal and state
securities laws.

(c) If, at any time, the Stock is not registered under the Securities Act,
and/or there is no current prospectus in effect under the Securities Act with
respect to the Stock, the Recipient shall execute, prior to the delivery of any
Stock to the Recipient by the Company pursuant to this Agreement, an agreement
(in such form as the Company may specify) in which the Recipient represents and
warrants that the Recipient is purchasing or acquiring the Stock acquired under
this Agreement for the Recipient’s own account, for investment only and not with
a view to the resale or distribution thereof, and represents and agrees that any
subsequent offer for sale or distribution of any kind of such Stock shall be
made only pursuant to either (i) a registration statement on an appropriate form
under the Securities Act, which registration statement has become effective and
is current with regard to the Stock being offered or sold, or (ii) a specific
exemption from the registration requirements of the Securities Act, but in
claiming such exemption the Recipient shall, prior to any offer for sale of such
Stock, obtain a prior favorable written opinion, in form and substance
satisfactory to the Company, from counsel for or approved by the Company, as to
the applicability of such exemption thereto.

12. Notices. All notices by the Recipient or the Recipient’s assignees shall be
addressed to the Administrative Agent, Fidelity, through the Recipient’s account
at netbenefits.fidelity.com, or such other address as the Company may from time
to time specify. All notices to the Recipient shall be addressed to the
Recipient at the Recipient’s address in the Company’s records.

13. Other Plans. The Recipient acknowledges that any income derived from the
Conditional Grant shall not affect the Recipient’s participation in, or benefits
under, any other benefit plan or other contract or arrangement maintained by the
Company or any Affiliate.

14. Terms of Employment. The Plan is a discretionary plan. The Recipient hereby
acknowledges that neither the plan nor this Agreement forms part of his terms of
employment and nothing in the Plan may be construed as imposing on the Company
or any Affiliate a contractual obligation to offer participation in the Plan to
any employee of the Company or any Affiliate. The Company or any Affiliate is
under no obligation to grant further Stock to any Recipient under the Plan. The
Recipient hereby acknowledges that if he ceases to be an employee of the Company
or any Affiliate for any reason or no reason, he shall not be entitled by way of
compensation for loss of office or otherwise howsoever to any sum.

15. Data Protection. By accepting this Agreement (whether by electronic means or
otherwise), the Recipient hereby consents to the holding and processing of
personal data provided by him to the Company for all purposes necessary for the
operation of the Plan. These include, but are not limited to:

(a) administering and maintaining Recipient records;

(b) providing information to any registrars, brokers or third party
administrators of the Plan; and

 

13



--------------------------------------------------------------------------------

(c) providing information to future purchasers of the Company or the business in
which the Recipient works.

*****

 

14